               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JULIAN R. BLACKSHEAR,

                       Plaintiff,
                                                    Case No. 18-CV-1449-JPS-JPS
 v.

 KEVIN KREMBS, PAUL S. KEMPER,
 MARCELO CASTILLO,                                                   ORDER
 CHRISTOPHER FURUMO, AMY
 EPPING, LAURA FRAZIER, KRISTIN
 VASQUEZ, JESSICA MODROW, and
 JOHN/JANE DOES,

                       Defendants.


       Plaintiff, proceeding in this action pro se, alleged that Defendants

were deliberately indifferent to his serious medical needs, in violation of

the Eighth Amendment. (Docket #12).1 At the time he filed this action,

Plaintiff was incarcerated at Waupun Correctional Institution. He has been

a prolific and consistent filer in this case, as well as in his six additional

cases pending before this Court. However, Plaintiff has not submitted a

filing in any of his seven pending cases since August 2020.2

       On January 22, 2021, a defendant in Blackshear v. Foster, Case No. 19-

CV-1455-JPS, filed a motion to compel, informing the Court about Plaintiff’s

change of address. (See 19-CV-1455-JPS, Docket #53). Specifically, Plaintiff


       1 Docket citations herein that are not preceded by a specific case number
refer to docket entries in the present action.
       Plaintiff’s seven pending cases before this Court include Case Nos.:
       2

18-CV-1445-JPS, 18-CV-1447-JPS, 18-CV-1448-JPS, 18-CV-1449-JPS, 19-CV-252-JPS,
19-CV-276-JPS, and 19-CV-1455-JPS.



  Case 2:18-cv-01449-JPS Filed 02/18/21 Page 1 of 3 Document 53
was released from prison in November 2020. (See 19-CV-1455-JPS Docket

#53 at 2, #54). Subsequently, in another of Plaintiff’s cases, a letter sent by

the Clerk’s Office to Plaintiff at Waupun Correctional Institution was

returned as undeliverable. (See 19-CV-276-JPS, Docket #68). At no point in

the three months following his release from custody has Plaintiff updated

his address with the Court.3

        As a prodigious litigant, Plaintiff is well aware of his responsibility

to advise the Court of any change of address. (Docket #12 at 6). Moreover,

General Local Rule 5(a)(4) requires pro se parties like Plaintiff to keep the

Court apprised of their contact information. Civil Local Rule 41(c) provides

for dismissal of actions which are not being diligently prosecuted by a

plaintiff. Applying these rules together to Plaintiff’s case, the Court is

obliged to dismiss this case without prejudice. Further, Defendants’

pending motion for summary judgment, (Docket #28), as well as Plaintiff’s

pending motion for appointment of counsel and reconsideration, (Docket

#47), and motion for preliminary injunction, (Docket #50), will be denied as

moot.

        Accordingly,

        IT IS ORDERED that this action be and the same is hereby

DISMISSED without prejudice;

        IT IS FURTHER ORDERED that Defendants’ motion for summary

judgment (Docket #28) be and the same is hereby DENIED as moot; and

        IT   IS   FURTHER       ORDERED        that   Plaintiff’s   motions   for

appointment of counsel and reconsideration (Docket #47) and for


        Additionally, Plaintiff has failed to respond to the defendant’s motion to
        3

compel in Case No. 19-CV-1455-JPS, and the time in which to do so has now
passed.


                            Page 2 of 3
  Case 2:18-cv-01449-JPS Filed 02/18/21 Page 2 of 3 Document 53
preliminary injunction (Docket #50) be and the same are hereby DENIED

as moot.

      The Clerk of the Court is directed to enter judgment accordingly

      Dated at Milwaukee, Wisconsin, this 18th day of February, 2021.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                            Page 3 of 3
  Case 2:18-cv-01449-JPS Filed 02/18/21 Page 3 of 3 Document 53
